Citation Nr: 1442789	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-23 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from April 20, 2011 through August 14, 2011, and in excess of 30 percent from August 15, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which awarded service connection for PTSD and assigned an initial 10 percent rating, effective April 20, 2011.

In January 2012, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is associated with the claims file.

In a March 2012 rating decision, the RO increased the initial rating for PTSD to 30 percent, effective August 15, 2011.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for PTSD remains in appellate status.

In April 2013, the Veteran testified at a Board hearing at the RO; the record of the Veteran's appeal in the Veterans Appeals Control and Locator System (VACOLS) includes a transcript of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2013 hearing, the Veteran testified that since the last VA examination he believed his PTSD symptoms were "getting worse all the time."  He described having constant and severe symptoms, two or three nightmares per night, and stated that he could no longer drive because he became disoriented.  The Board finds that a remand to the AOJ is warranted to arrange for a VA examination to determine the current severity of the Veteran's service-connected PTSD.

Before the VA examination is scheduled, the AOJ should obtain and associate with the claims file ongoing records of evaluation and treatment, including any records of hospitalization, for PTSD from the Nebraska-Western Iowa VA Health Care System (HCS) dated from January 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file ongoing records of evaluation and treatment, including any records of hospitalization, pertinent to PTSD from the Nebraska-Western Iowa VA HCS dated from January 2012 to the present.

2.  After the above development has been completed, arrange for a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

The examiner should provide an opinion as to the extent the Veteran's PTSD causes functional impairment and affects his ability to secure and follow a substantially gainful occupation in his usual occupation as a production worker for 20 years until the plant closed in 2010 and the Veteran retired.  A medical analysis and rationale are to be included with all opinions expressed.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



